DETAILED ACTION
Prosecution Reopened
In view of the Appeal Brief filed on September 28, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
For purposes of clarity, this Office Action is responsive to the listing of claims filed with the Applicant’s response received on February 11, 2021. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removable drive lock” Claim 1, line 11 must be shown or the feature(s) canceled from the claim(s). According to the disclosure, reference character “38” identifies the “drive lock.” However, the “drive lock” is not presently shown as being “removable” or in a configuration in which the drive lock has been “removed.”  No new matter should be entered.
The drawings are objected to because the lead line for reference character “38” is not directly connected to what the examiner understands to be the “drive lock,” i.e. the circular structure in the middle of the shaving unit in FIG. 7. Instead, the lead line for reference character “38” appears to be connected to a portion of the “resilient frame 36.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed February 11, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 	Claim 1, lines 11-12 recite, “wherein a removable drive lock is configured to maintain positioning of the resilient frame relative to the at least two shaving heads…” According to paragraph 0032, lines 4-6 of corresponding US Publication 2020/0031004, “[t]he drive lock 38 can be undone by the user to allow them to separate the frame 36 from the shaving heads 37 to aid in the cleaning process.”  However, this statement does not specifically describe how the drive lock is “removable,” nor does there appear to be any specific support in the disclosure for the drive lock itself as being “removable” from any of the other associated structures. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: 	● Examiner notes there is support for the recitation of “a [] drive lock” (Claim 1, line 11) in the Applicant’s disclosure. However, the disclosure is inconsistent with the nomenclature used to identify this feature. For example, the “drive lock” is briefly mentioned in paragraphs 0031 and 0032 of the Applicant’s corresponding Publication US 2020/0031004. However, an alternative term “frame lock” is previously mentioned in paragraph 0003, lines 7-8 and paragraph 0020, respectively, wherein the term “frame lock” appears to correspond to the same structure identified by the recitation of “a [] drive lock.”	● Page 1, lines 7-8 should be corrected as follows, “This invention relates to a portable shaving apparatus and more specifically to a portable shaving apparatus having a one shaving head to multiple shaving head design ... “	● Page 2, line 2 should be corrected as follows, “at least [[on]] one shaving head.”	● Page 2, lines 21-22 should be corrected as follows, “gear system that is received by sub head receivers of the shaving head providing power to [[the]] at least four shaving heads.” 	● In Page 3, lines 3-6, does the Applicant intend for “the flex surface of the at least four shaving units” to be “the flex surface the at least four shaving heads”? If so, the preceding statement should be corrected as follows, “In still another embodiment, the shaving unit has a sprung frame that holds the at least four shaving heads in place with a frame lock and allows the flex surfaces of the at least four shaving [[units]] heads to adjust to contours of a surface being shaved by a user.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4, 6, 7, 9, 12-14, 16, 17 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 1, lines 11-12 recite, “wherein a removable drive lock is configured to maintain positioning of the resilient frame relative to the at least two shaving heads…” With regards to 112(a), this limitation has the following issues:	● Examiner notes the “drive lock” is described in paragraph 0031 and 0032 of the publication of the Applicant’s disclosure as follows, “FIGURE 7 shows the shaving unit 24 with a resilient or sprung frame 36 which is kept in place by a drive lock 38… The drive lock 38 can be undone by the user to allow them to separate the frame 36 from the shaving heads 27 to aid in the cleaning process.” However, the disclosure does not specifically describe or show what structure corresponds to the “removable drive lock” or any structures that interact with or engage the “removable drive lock” so as to allow the claimed structure to perform the functional language set forth in the claim (i.e., configured to maintain the position of the resilient frame relative to the at least two shaving heads). 	● As best understood, lock structures configured to perform this function are abundant in the prior art, as shown by the references utilized in the prior art rejections set forth below. However, the Applicant is silent with regards to what structures perform the configured functionality of the claim of the present invention.	● According to paragraph 0032, lines 4-6, the drive lock “can be undone … to separate the frame from the shaving heads,” but there is no further discussion of any supporting structures associated with the removable drive lock. Additionally, the removable drive lock is not described as being removable with respect to the [resilient] frame, the shaving heads or the remainder of the shaving unit. Therefore, the disclosure does not specifically provide support for the drive lock being “removable.” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 7, 9, 12-14, 16, 17 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 11-15 recite, “wherein a removable drive lock is configured to maintain positioning of the resilient frame relative to the at least two shaving heads, said at least two shaving heads being moveable to cut a user’s hair.” This limitation has the following issues:	● The Applicant’s disclosure does not specifically describe what structure cooperates with the ‘removable drive lock’ in order “to maintain positioning of the resilient frame relative to the at least two shaving heads” in conjunction with said ‘removable drive lock.’ In other words, it is unclear what structure engages the removable drive lock in order to allow the removable drive lock to maintain positioning of the resilient frame relative to the at least two shaving heads.	● It is unclear what structure can and cannot be included within the scope of “removable drive lock.” In other words, it is unclear what structure is intended to be included within the scope of “removable drive lock” because it is unclear what structure allows the “drive lock” to be ‘removable.’ It is unclear if the drive lock is removable from the [resilient] frame or the flexible surface.	● As currently written, the inclusion of the word “drive” in the limitation of the “removable drive lock” suggests there is some locking function associated with the drive of the shaving apparatus. It is unclear if the “removable drive lock” is providing a locking function with respect to the “drive” of the shaving heads. It is unclear what structure is intended to be included within the scope of the claim by utilizing the word “drive” in the limitation of “removable drive lock.”	● As currently written, the “removable drive lock… [maintains the position] of the resilient frame relative to the at least two shaving heads.” However, the claim subsequently requires the “at least two shaving heads being moveable to cut a user’s hair.” On the one hand, the claim requires the resilient frame to maintain a relative position relative to the shaving heads; on the other, the claim requires the shaving heads are movable in order to cut the user’s hair. It is unclear if the Applicant intends for this limitation to limit the movement of the shaving heads relative to the resilient frame such that the frame moves with the two shaving heads, if the movement of the shaving heads is referring to the rotational movement of an inner cutter relative to an outer cutter so as to cut the user’s hair, or if the movement of the shaving heads is referring to the movement of the shaving heads within the flex surface.	Claim 7, lines 5-7 recite, “and the protrusions of the raised collar engage the notches of the raised circular wall to create a detachable connection between said handle and said drive unit.” As currently written, the recitation of “a detachable connection between said handle and said drive unit” is unrelated to “the drive unit being removably attachable to the bottom surface of the handle” previously recited in Claim 1, lines 6-7. It is unclear if the recitation of “a detachable connection” in the claim is intended to further limit the “the drive unit being removably attachable to the bottom surface of the handle” previously recited in Claim 1 or if this is a separate structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1, 6, 9, 12, 14, 16, 17, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lyles (US Publication 2013/0212885) in view of Schmitt (US Patent 9,174,349), herein referred to as Schmitt-349, and further in view of Schmitt et al (US Patent 9,027,251), previously referred to as Nitz, but herein referred to as Schmitt-251, and Okabe (US Publication 2007/0277379), as evidenced by Ohara et al (US Patent 9,364,960), herein referred to as Ohara.
Regarding Claim 1, Lyles discloses a shaving apparatus (100) comprising:
a handle (“housing,” 110) having a top surface, a bottom surface, and a grip surface (112a, 112b and peripheral end surfaces 110 extending between 112a, 112b) positioned between the top surface and the bottom surface (annotated fig. 3);	a drive unit (115, 117) including a drive (according to paragraph 0021, lines 6-8, “[t]he connection between the motor and the cutter head passes through the central hub 115 which may have an enlarged lower portion 117”); and
	a shaving unit (114) that connected to the drive unit, the shaving unit having at least two shaving heads (116) positioned in a flex surface (paragraph 0021, lines 8-11), said at least two shaving heads being moveable to cut a user's hair (paragraph 0021, lines 8-11). 
    PNG
    media_image1.png
    375
    575
    media_image1.png
    Greyscale
	● Lyles fails to disclose the drive unit including a drive receiver, the drive unit being removably attachable to the bottom surface of the handle such that a drive of the handle is received by the drive receiver. 	However, Schmitt-349 (US Patent 9,174,349) teaches it is known in the art of shaving apparatus to provide a handle (102), a drive unit (i.e. “lower base section” 512 formed by “intermediate wall” 514 and “lower housing” 518), and a shaving unit (i.e. “upper cutter portion” 505 formed by “blade carrier” 508), wherein the drive unit (512) includes a drive receiver (i.e. “drive pin” 524), the drive unit (512, 514, 518) being removably attachable (col. 3, lines 23-38) to the bottom surface of the handle (the “socket” 204 is located on the “bottom surface” of the handle, see fig. 2, wherein the “bottom surface” is annotated fig. 1) such that a drive (i.e. drive coupling 210 of drive shaft 206) of the handle is received by the drive receiver (col. 3, lines 59-65) to drive the inner cutters relative to the outer cutters for cutting the user’s hair during use.  Examiner notes that the driving unit and shaving unit of Schmitt-349 together form a shaver head (104), wherein Schmitt-349 teaches “the shaver head 104 [is releasable] from the handle 102, thus allowing the shaver head to detach from the handle 102, thereby reducing or eliminating damage thereto” (col. 4, lines 40-43), wherein the drive unit portion of the shaving head being removably attached to the bottom surface of the handle allows the shaver head as a whole to be removably attached to the handle.  
    PNG
    media_image2.png
    614
    842
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Lyles with the teaching of Schmitt-349 such that the drive unit is removably attachable to the bottom surface of the handle and a drive of the handle is received by the drive receiver of the drive unit in order to allow the shaving head of the shaving apparatus to detach from the handle if the shaving apparatus is dropped or the user accidently strikes a surface obliquely with the shaver head during use, thereby reducing or eliminating damage thereto (Schmitt-349, col. 4, lines 34-43). Examiner notes that the “shaver head” is formed by the driving unit and the shaving unit, as set forth above, and the drive and drive receiver are configured to be releasable from one another when the drive unit (i.e. the shaver head as a whole) is separated from the handle but are otherwise rotationally locked with respect to one another when assembled in order to transmit rotary motion from the motor to the shaving heads when the shaving apparatus is in an assembled state. Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	● The modified shaving apparatus of Lyles substantially disclosed above fails to include the shaving unit is removably connectable to the drive unit.	However, Schmitt-349 teaches it is known in the art of shaving apparatus for the shaving unit (505, 508) to be removably connectable to the drive unit (512, 514, 518). According to Schmitt-349, “[t]he inner cutters 502, 504 and the outer cutters 506 are supported by a blade carrier 508 [i.e. the shaving unit], which is removably coupleable to lower housing 518 [i.e. the drive unit],” col. 3, lines 1-3.  As mentioned above, the driving unit and shaving unit of Schmitt-349 together form a shaver head (104). Additionally, the shaving unit of Schmitt-349 is provided with at least two shaving heads, wherein each “shaving head” includes an “outer cutter” 506 and corresponding “inner cutters” 502, 504 positioned in a skin contacting surface 510. Moreover, Schmitt-349 teaches a hair pocket (222) is formed in the shaver head that collects hair cut by the at least one shaving head and “is defined as the space between intermediate wall 514 [of the drive unit] and blade carrier 508” (col. 4, lines 49-51).	 It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Lyles substantially disclosed above with the additional teaching of Schmitt-349 such that the shaving unit is removably connectable to the drive unit in order to allow “a user [to] clean, or empty, the hair pocket 222 by removing the blade carrier 508 [i.e. the shaving unit], and inverting the shaver head 104 such that the hair clippings in the hair pocket 222 fall out” (Schmitt-349, col. 4, lines 64-67), wherein the process of cleaning and/or emptying the hair pocket requires the shaving unit to be detachable from the drive unit (Schmitt-349, col. 3, lines 7-8). 	● The modified shaving apparatus of Lyles substantially disclosed above fails to disclose the shaving unit has a resilient frame underlying the flex surface and biasing the at least two shaving heads against the flex surface, wherein a removable drive lock is configured to maintain positioning of the resilient frame relative to the at least two shaving heads.	However, the following references provide teaching pertinent to this limitation:	First, Schmitt-251 (US Patent 9,027,251) provides further teaching it is known in the art of shaving apparatus (100) to provide a shaving unit (cutter frame assembly 400) with at least two shaving heads (three cutters 446 each with an outer cutter 464 and corresponding inner cutter 472, 474) positioned in a flex surface (formed of the combination of all three respective peripheral skin contacting surfaces 494 corresponding to the cutter case 448 of each of the shaving heads, i.e. three cutters 446) with a resilient frame (lower cutter frame 402 resiliently biased by spring 404) underlying the flex surface (figs. 2 and 8) and biasing the at least two shaving heads against the flex surface (col. 8, lines 57-61; wherein “biasing element 404” is associated with the resilient frame 402), and a drive lock (fastener 450) configured to maintain positioning of the resilient frame (402) relative to the at least two shaving heads (fig. 2 and col. 7, line 56 - col. 8, line 4). Regarding the fastener 450, Schmitt-251 states, “the fastener 450 is inserted through the bore 424 of the base 410, through the biasing element 404, and into the central boss 454 of the upper cutter frame 444 to fasten the lower cutter frame 402 to the upper cutter frame 444” ( col. 7, line 67 - col. 8, line 4).	Second, Okabe teaches it is known in the art of shaving apparatus with at least two shaving heads (outer cutter 14 and inner cutter 16; see fig. 1) positioned in a flex surface (i.e., the top skin-contacting surface of outer cutter frame 20, wherein “slits 50 constitute a tilt-allowing portion or means (or bend-allowing portion or means) that allows the portions surrounding the outer cutters 14 to tilt (or bend),” paragraph 0053, lines 19-22) to provide a resilient frame (outer cutter frame holder 52 and inner cutter holder 54) underlying the flex surface (20) and biasing the at least two shaving heads (outer cutters 14 and inner cutters 16) against the flex surface (paragraph 0063), wherein a removable drive lock (i.e. the externally threaded screw formed on the top portion of the knob 58 that is securely inserted in the outer cutter frame 20,” paragraph 0060, lines 4-7) is configured to maintain positioning of the resilient frame relative to the at least two shaving heads (paragraph 0063, lines 14-17).	Examiner notes the “flex surface” of Okabe is suitable for providing the shaving apparatus with “an even greater maximum angle to which the outer cutter(s) tilt relative to the shaver main body” (paragraph 0022, lines 4-6) that enables “the outer cutter(s) [to] have expanded contact surface areas relative to the skin; and thus the outer cutter utilization efficiency is high, and enhanced shaving feel is provided [by reducing the angle of tilt of the outer cutter(s) relative to the outer cutter frame],” paragraph 0022, lines 6-12)	Ohara provides additional evidence it is known in the art of shaving apparatus with a shaving unit (fig. 3) with a resilient frame (cutter pressing plate 48) releasably locked against a cutter frame (26) by screw-fastening (see fig. 3 and col. 4, lines 53-58), wherein the resilient frame (cutter pressing plate 48) “holds the cutter frame gears 46 [i.e., an inner portion of the shaving heads], and elastically pushes up the outer cutter rims 24 when the outer cutter set 4 and the inner cutter set 5 are in an assembled state” (col. 3, line 67 - col. 4, line 3).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Lyles with the teaching of Schmitt-251 and Okabe, as evidenced by Ohara, such that a resilient frame is provided below the flex surface to bias the at least two shaving heads against said flex surface and a removable drive lock (i.e., fastener 450 of Schmitt-251 or knob 58 with externally threaded portion of Okabe) thereby maintaining the position of the resilient frame relative to the at least two shaving heads in order to readily attach the resilient sub-frame to the outer frame portion of the shaving unit in order to hold the inner contents of the shaving unit relative to the flex surface of the shaving unit and within the shaving unit itself (Ohara, col. 3, line 58 - col. 4, line 3) when the shaving unit is detached from the drive unit to remove hair from the hair pocket (as suggested by Schmitt-349 in col. 3, lines 7-8). Additionally, the inclusion of a removable drive lock allows the user to disassemble components of the shaving unit in order to replace or sharpen the outer and inner cutters of each respective shaving head when they become dull. Moreover, examiner notes all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Regarding Claim 6, the modified shaving apparatus of Lyles substantially disclosed above includes said drive unit (base 518 and intermediate wall 514 of Schmitt-349) is sealed so as to substantially prevent debris, dirt, hair trimmings, skin cells, and water from entering said drive unit (Schmitt-349, col. 5, lines 3-7). Schmitt-349 states in col. 5, lines 3-7, “the intermediate wall (514) and sealing members (224) are configured to create a substantially watertight seal with base (518) [wherein] liquid [used to clean the device] does not infiltrate the gear set 516.”	Regarding Claim 9, the modified shaving apparatus of Lyles substantially disclosed above includes each of the at least two shaving heads comprises a subhead receiver (the respective engagement portions of the inner cutters) formed therein and configured to receive corresponding subheads (Schmitt-349, 520) that are present in the drive unit (Schmitt-349, fig. 5).   	Regarding Claim 12, the modified shaving apparatus of Lyles substantially disclosed above includes said grip surface (110, 112a, 112b) extends continuously around the handle from a first side (112a) to an opposing, second side (112b) to allow a user to easily hold said apparatus (Lyles, figs. 4 and 5). Examiner notes the curved transition between the first side (112a) and second side (112b) with the interconnected peripheral ends surface 110 ensures a comfortable interface with the user’s hand.	Regarding Claim 14, the modified shaving apparatus of Lyles substantially disclosed above includes said handle (Lyles 110) has “a power source and motor related components [therein]” (Lyles, paragraph 0021, lines 2-4).	The modified shaving apparatus of Lyles substantially disclosed above fails to disclose said handle has a charge indicator configured therein.	However, Ohara teaches it is known in the art of shaving apparatus to provide a display portion (17) on the case (14) of the handle configured to have an LED lamp indicating a remaining capacity of the battery (col. 3, lines 10-14).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Lylyes substantially disclosed above with the teaching of Ohara such that the handle is provided with a charge indicator in order to allow the user to know “a remaining capacity of the battery, an operation state, and the like” (Ohara, col. 3, lines 11-13), thereby allowing the user to know when it is necessary to recharge the shaving apparatus.
	Regarding Claim 16, the modified shaving apparatus of Lyles substantially disclosed above includes said shaving unit has at least three shaving heads. As shown in Schmitt-349’s fig. 1, the shaving apparatus substantially disclosed above has three shaving heads.	Regarding Claim 17, the modified shaving apparatus of Lyles substantially disclosed above includes said shaving unit has at least four shaving heads (Lyles, fig. 2). Examiner notes that shaving apparatus of this sort are known to have any suitable number of shaving heads, i.e. Lyles discloses a shaving apparatus with four shaving heads, while Ohara teaches embodiments of a shaving apparatus with two or three shaving heads, respectively. 
	Regarding Claim 26, the modified shaving apparatus of Lyles substantially disclosed above includes the grip surface (112a, 112b) is inset relative to the surrounding portions of the handle (Lyles, fig. 3). The two curvilinear side grip portions (112a, 112b) of Lyles are inset relative to the rest of the handle.
	Regarding Claim 27, the modified shaving apparatus of Lyles substantially disclosed above includes the sides of the handle are curved. The two side grip portions (112a, 112b) and the two peripheral ends surface (110) of Lyles are curved, as shown in figs. 2 and 3.
As best understood, Claims 1, 6, 9, 16, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349 in view of Schmitt-251, and further in view of Okabe, as evidenced by Ohara.	Regarding Claim 1, Schmitt-349 discloses a shaving apparatus (fig. 1) comprising:
	a handle (102) having a top surface (annotated fig. 1; the opposite side of the handle with respect to the socket 204 [see fig. 2] and power button), a bottom surface (annotated fig. 1; the side of the handle upon which the socket 204 [see fig. 2] of the head assembly mount 200 is formed), and a grip surface (112) positioned between the top surface and the bottom surface;
	a drive unit (i.e. “lower base section” 512 formed by “intermediate wall” 514 and “lower housing” 518) including a drive receiver (i.e. “drive pin” 524), the drive unit being removably attachable (as mentioned in col. 3, lines 23-38, “the shaver head assembly 104 includes a coupling 202 that allows for detachable coupling to a socket 204 of the handle 102;” wherein the “shaver head assembly 104” is formed by the separable combination of the upper cutter portion 505 and the lower base portion 512” (col. 2, lines 56-58; see also fig. 2 which shows the upper cutter portion 505 separated from the lower base section) to the bottom surface of the handle (the “socket” 204 is located on and projects from the “bottom surface” of the handle; annotated fig. 1; see also figs. 2-4) such that a drive (i.e. drive coupling, 210) of the handle is received by the drive receiver (col. 3, lines 59-65); and
	a shaving unit (i.e. “upper cutter portion” 505 formed by “blade carrier” 508) that is removably connectable to the drive unit (as mentioned in col. 3, lines 1-8, “[t]he inner cutters 502, 504 and the outer cutters 506 are supported by a blade carrier 508, which is removably coupleable to lower housing 518. [] The upper cutter section 505 is detachable from the lower base section 512, for example for cleaning;” wherein the “lower housing” 518 corresponds to the claimed “drive unit,” and the “upper cutter portion” 505 formed by the “blade carrier” 508 corresponds to the claimed “shaving unit”), the shaving unit having at least two shaving heads (the embodiment depicted in fig. 5 included three shaving heads, wherein each shaving head includes an “outer cutter” 506 and corresponding “inner cutters” 502, 504) positioned in a skin contacting surface (510), wherein said at least two shaving heads being movable to cut a user’s hair. As mentioned above, each outer cutter and corresponding inner cutters correlate to the claimed “at least two shaving heads,” wherein Schmitt states in col. 5, lines 53-57, “as the outer cutters [500] glide over contours of the skin (e.g., the contours of the user’s face), the outer cutters 500 and inner cutters 502, 504 are configured to float up and down on drive shafts 520 to facilitate maintaining the outer cutters 500 in contact with the skin.” Schmitt-349 also describes the movement of the inner cutters relative to the outer cutter to cut a user’s hair (col. 2, line 65 - col. 3, line 1).	Examiner notes that the shaving unit of Schmitt-349 appears to have a plurality of “cutter cases,” wherein a respective cutter case is provided for each shaving head, annotated fig. 1. The shape and configuration of these cutter cases is similar to those present in the prior art, particularly in the references presented below in this rejection. 
    PNG
    media_image3.png
    636
    848
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    662
    661
    media_image4.png
    Greyscale
	● While Schmitt-349 states the at least two shaving heads “are configured to float up and down on drive shafts 520 to facilitate maintaining the outer cutters [506] in contact with the skin” (col. 5, lines 54-57), Schmitt-349 fails to specifically disclose the at least two shaving heads of the shaving unit are positioned in a “flex surface.” 	However, the following references provide teaching and evidence that is pertinent to this limitation:	First, Schmitt-251 teaches it is known in the art of shaving apparatus (100) to provide a shaving unit (cutter frame assembly 400) at least two shaving heads (each of the “plurality of cutters” 446 comprises an outer cutter 464 and corresponding inner cutters 472, 474; see figs. 1 and 8) that are positioned in a flex surface (formed by skin contacting surfaces 494 of the three cutter cases 448 of the shaving heads 446).Schmitt-251 states in col. 8, lines 57-61, “[a]s the outer cutters 464 glide over contours of the skin (e.g., the contours of the user's face), the outer cutters 464 and the cutter cases 448 are permitted to float up and down via the biasing element 404 to facilitate maintaining the outer cutters 464 in contact with the skin.” Thus, it is apparent from the teaching of Schmitt-251 that each portion of the “flex surface,” constituted by the individual skin contacting surfaces (494) of the cutter cases (448), is configured to flex and move individually relative to one another, resulting in a surface of the shaving unit that is flexible and thus teaches the limitation of Claim 1. Moreover, Schmitt-251 states in col. 9, lines 1-3, “[o]ptionally, in an alternative embodiment, the outer cutters may be permitted to float within, and relative to, the cutter cases 448,” and “the head assembly 104 is permitted to float up and down within the upper receptacle 112 and/or to pivot relative to the handle housing 110 within the upper receptacle 112 in any direction about the entire circumference of the shaver head assembly” (col. 9, lines 6-10) in order to “further facilitate maintaining the skin contacting surfaces 368 of the outer cutters 464 in contact with the skin when rounding contour of the skin” (col. 9, lines 4-6). These statements suggest increased mobility of the components relative to one another is desirable and beneficial to the operational capacity of the shaving apparatus.	Second, Okabe teaches it is known in the art of shaving apparatus to provide a shaving unit (shaver head 12) removably coupled to a drive unit (i.e., the “upper part of the shaver main body” 10, wherein “shaver head 12 is detachably attached to the upper part of the shaver main body 10 or is attached to the upper part of the shaver main body 10 so that is it opened and closed,” paragraph 0042, lines 2-5), wherein the shaving unit has at least two shaving heads (“three sets of cutter units 18 each comprising … an outer cutter 14 and an inner cutter 16,” paragraph 0042, lines 6-7) positioned in a flex surface (the top skin-contacting surface of outer cutter frame 20, wherein “slits 50 constitute a tilt-allowing portion or means (or bend-allowing portion or means) that allows the portions surrounding the outer cutters 14 to tilt (or bend),” paragraph 0053, lines 19-22. This structure is suitable for providing the shaving apparatus with “an even greater maximum angle to which the outer cutter(s) tilt relative to the shaver main body” (paragraph 0022, lines 4-6) that enables “the outer cutter(s) [to] have expanded contact surface areas relative to the skin; and thus the outer cutter utilization efficiency is high, and enhanced shaving feel is provided [by reducing the angle of tilt of the outer cutter(s) relative to the outer cutter frame],” paragraph 0022, lines 6-12). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Schmitt-349 with the teaching of Schmitt-251 and Okabe such that the shaving heads of Schmitt-349 are positioned in a flex surface, i.e., the structure forming the skin contacting surface 510 of Schmitt-349 is formed by the individual cutter cases of Schmitt-251 which are configured to be movable so as to float up and down, in order to allow the individual shaving heads and respective cutter cases to move independently of one another to more effectively follow the contours of the user’s face during shaving, wherein according to Schmitt-251, “[a]s the outer cutters 464 glide over contours of the skin (e.g., the contours of the user's face), the outer cutters 464 and the cutter cases 448 are permitted to float up and down via the biasing element 404 to facilitate maintaining the outer cutters 464 in contact with the skin” (col. 8, lines 57-61). Additionally, as taught by Okabe, positioning the shaving heads of Schmitt-439 in a flex surface results “an even greater maximum angle to which the outer cutter(s) tilt relative to the [the rest of the shaving apparatus]” (Okabe, paragraph 0022, lines 4-6) which enables the shaving units to “have expanded contact surface areas relative to the skin; [thereby increasing] the outer cutter utilization efficiency [and providing] enhanced shaving feel … [by reducing the angle of tilt of the outer cutter(s) of the shaving heads relative to the outer cutter frame],” (Okabe, paragraph 0022, lines 6-12).	● The modified shaving apparatus of Schmitt substantially disclosed above fails to include the shaving unit is provided a resilient frame underlying the flex surface and biasing the at least two shaving heads against the flex surface, and a removable drive lock is configured to maintain positioning of the resilient frame relative to the at least two shaving heads.
	Regarding Claim 6, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes said drive unit (base 518 and intermediate wall 514 of Schmitt) is sealed so as to substantially prevent debris, dirt, hair trimmings, skin cells, and water from entering said drive unit (Schmitt-349, col. 5, lines 3-7). Schmitt-349 states in col. 5, lines 3-7, “the intermediate wall (514) and sealing members (224) are configured to create a substantially watertight seal with base (518) [wherein] liquid [used to clean the device] does not infiltrate the gear set 516.” 
	Regarding Claim 9, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes each of the at least two shaving heads comprises a subhead receiver (the respective engagement portions of the inner cutters) formed therein and configured to receive corresponding subheads (Schmitt-349, 520) that are present in the drive unit (Schmitt-349, fig. 5).   
	Regarding Claim 16, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes said shaving unit has at least three shaving heads. As shown in Schmitt-349’s fig. 1, the shaving apparatus substantially disclosed above has three shaving heads.	Regarding Claim 25, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes the grip surface is one or more of depressible, tacky, and textured. Schmitt-349 states the grip surface (112) may include “ridges, indentations or surface roughness to enhance the user’s grip on the handle” (col. 2, lines 48-49).
	Regarding Claim 26, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes the grip surface is inset relative to the surrounding portions of the handle (see Schmitt-349, fig. 1).
	Regarding Claim 27, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes the sides of the handle are curved (the handle of Schmitt-349 is contoured to better fit the hand of a user).
As best understood, Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Tringali et al (US Publication 2008/0250645), herein referred to as Tringali.	Regarding Claims 2 and 4, the modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose at least one light source positioned on the bottom surface of the handle and configured to illuminate a surface shaved by a user during use of the apparatus (as per Claim 2), wherein the at least one light source comprises two light sources (as per Claim 4). 	However, Tringali teaches it is known in the art of hand-held personal hair trimming devices to provide at least one light source (four LEDs, 22) on a portion of the handle so as to illuminate the surface being shaving by a user during use of the apparatus. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Schmitt-349 substantially disclosed above with the teaching of Tringali such that an array of light sources (i.e. four LEDs) is provided on any reasonable surface of the device, such as the bottom surface of the handle, that illuminate the area to be shaved and the shaving surface in order to improve visibility and allow the user to utilize the device in low light conditions.
As best understood, Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Fischer et al (US Patent 8,732,964), herein referred to as Fischer. 
	Regarding Claim 7, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes the bottom surface of said handle (Schmitt-349, fig. 2) has a raised collar (i.e. socket of Schmitt-349; 204) with notches (detents 400) formed therein, and wherein the drive unit has a corresponding raised wall (i.e. coupling of Schmitt-349; 202) with protrusions (Schmitt-349220) extending outwardly therefrom such that the corresponding raised wall (coupling of Schmitt-349, 202) of the drive unit is receivable within the raised collar (Schmitt-349 states in col. 3, lines 66-67, “[t]he coupling 202 is configured to be press-fit into the socket 204, as shown in fig. 3.”), and the protrusions of the raised collar engage the notches of the raised circular wall to create a detachable connection between said handle and said drive unit (Schmitt-349, col. 4, lines 29-33). 	● The modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose the raised collar on the bottom surface of said handle has protrusions extending outwardly therefrom, and the corresponding raised wall on the drive unit is a raised wall with notches formed therein such that the raised collar of the handle is receivable within the corresponding socket of the drive unit, and the protrusions of the raised collar engage the notches of the raised wall.	However, Fischer teaches it is known in the art of shaving apparatus with shaving head unit performing a shaving function to be releasably attachable to a portion of the handle, wherein the bottom surface of the portion of the handle has a raised collar (figs. 3 and 4) that has protrusions (24a, 24b) extending outwardly therefrom, and wherein the shaving head unit has a raised circular wall (33) with notches (area adjacent to embossments 34a, 34b) formed therein such that the raised collar of the handle is receivable within the raised circular wall of the shaving head unit  (fig. 7), and the protrusions of the raised collar engage the notches of the raised circular to create a detachable connection between said handle and said shaving head unit (col. 7, lines 22-28). 	Examiner notes the configuration taught by Fischer is generally a “reversed” format of the configuration disclosed by Schmitt-349. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to reverse the mounting locations of the raised collar with protrusions and the raised wall with corresponding notches, such that the raised collar and protrusions are mounted on the handle and the raised wall with corresponding notches are mounted on the drive unit since it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Additionally, in light of the prior art, the reversing the location of the known elements would have yielded predictable results, wherein all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	● The modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose the raised wall is a circular wall. 	However, Schmitt-349 states in col. 3, lines 51-55, “although the coupling 202 and socket 204 are shown including a hexagonal cross-sectional shape, any suitable cross-sectional shape, such as triangular, round, octagonal, rectangular, oval, other geometrical shapes or the like may be used that allow the shaver 100 to function as described.” 	Additionally, as set forth above, the coupling structure of Fischer has a generally circular shape (Fischer fig. 3).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Schmitt-349 substantially disclosed above such that the coupling and socket are formed to have a generally circular or “round” shape as an alternative to the hexagonal cross-sectional shape depicted in the drawings of Schmitt-349 as both are suggested as alternatives. Furthermore, Schmitt-349 states that some rotational movement between the drive unit and the handle may be preferable in some embodiments of the shaving apparatus (Schmitt-349, col. 5, lines 9-16) which is enabled by having a circular or round raised wall and corresponding raised collar. 	Regarding Claims 23, the modified shaving apparatus of Schmitt-349 substantially disclosed above according to the modification set forth in Claim 7 includes the protrusions of the raised collar of the handle and the notches of the raised circular wall of the drive unit. As such, the structures shown in figs. 7 and 8 are mounted on the opposite structures of the handle and the drive unit, respectively, thereby causing the handle and the drive unit to be self-aligning when the handle and drive unit are being connected (Schmitt-349, col. 3, lines 29-50).
As best understood, Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Prat-Pfister (US Design Patent D651,746).	Regarding Claim 12, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes a generally continuous surface (the exterior of Schmitt’s handle) that extends around the handle (Schmitt-349, fig. 1).	The modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose specifically disclose said grip surface (Schmitt-349, 112) extends continuously around the handle from a first side to an opposing, second side to allow a user to easily hold said apparatus.	However, Prat-Pfister teaches it is known in the art of shaving apparats to provide a handle that has a grip surface (annotated fig. 4) that extends continuously around the handle from a first side to an opposing, second side (annotated fig. 3) in order to increase the surface area of the grip surface, thereby making the handle easier to hold and operate.         
    PNG
    media_image5.png
    565
    688
    media_image5.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Schmitt-349 substantially disclosed above such that the handle has an alternative shape including a continuous grip surface in order to enable a user with impaired motor skills to more easily grasp and use the shaving apparatus.
As best understood, Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Rodriguez (US Publication 2014/0130642).	Regarding Claim 13, the modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose said handle has a charging port configured therein.	However, Rodriguez teaches it is known in the art of rechargeable personal care devices to provide the handle of the device with a charging port (103) configured therein (paragraph 0045).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Schmitt-349 substantially disclosed above with the teaching of Rodriguez such that the handle has a charging port in order to enable the user to easily connect a charging cable to recharge the rechargeable battery when the battery runs out of power to operate the device.
	Regarding Claim 14, the modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose said handle has a charge indicator configured therein.  	However, Rodriguez teaches it is known in the art of rechargeable personal care devices to provide said handle has a charge indicator LED (109) that is separate from a low battery indicator LED (108).	Additionally, Ohara teaches it is known in the art of shaving apparatus to provide a display portion (17) on the case (14) of the handle configured to have an LED lamp indicating a remaining capacity of the battery (col. 3, lines 10-14).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Schmitt-349 substantially disclosed above with the teaching of Rodriguez and Ohara such that the handle is provided with a charge indicator in order to allow the user to know the status of the charge when the device is plugged in (Rodriguez, paragraph 0045, lines 8-10).
As best understood, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Sterk et al (US Patent 5,625,950), herein referred to as Sterk.
	Regarding Claim 17, the modified shaving apparatus of Schmitt-349 substantially disclosed above fails to specifically disclose said shaving unit has at least four shaving heads.  	However, Sterk teaches it is known in the art of shaving apparatus to provide the shaving unit has at least four shaving heads (fig. 11 shows two shaving heads, fig. 12 shows three shaving heads and fig. 13 shows four shaving heads).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Schmitt-349 substantially disclosed above with the teaching of Sterk such that the shaving unit has at least four shaving heads in order to increase the surface area of the cutting elements of the shaving head, thereby increasing the area of skin that can be operated upon at any given moment during use of the device.
As best understood, Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Fischer and Wind (US Publication 2016/0101529).
	The modified shaving apparatus of Schmitt-349 substantially disclosed above according to the modification set forth in Claim 7 includes the protrusions of the raised collar of the handle and the notches of the raised circular wall of the drive unit. As such, the structures shown in figs. 7 and 8 are mounted on the opposite structures of the handle and the drive unit, respectively. 
	Regarding Claim 22, the modified shaving apparatus of Schmitt-349 substantially disclosed above includes the raised collar of the handle has four protrusions (annotated fig. 7 of Schmitt) and the raised circular of the drive unit has four notches (annotated fig. 8 of Schmitt) such that the drive unit is attachable to the handle in a functioning alignment in any of two possible positions. Schmitt states in col. 3, lines 47-50, “the shaver head 104 may be rotated 180 degrees, such that the single cutter is proximate the second end 108 and two of the cutters face the first end 106.” Examiner notes that Schmitt states, with respect to the embodiment depicted in the drawings, on col. 3, lines 39-44, “the coupling 202 and socket 404 each have a hexagonal cross section (i.e., when viewed along a central axis defined by the driveshaft 206), allowing the shaver head 202 to attach to the socket in at least two positions, for example in increments of 60 degrees, such as 180 degrees.” This seems to suggest there could be more than two suitable orientations (i.e. for a total of six orientations), but given the specific geometry of the protrusions and notches, the shaving assembly is limited to two assembly orientation.
    PNG
    media_image6.png
    410
    628
    media_image6.png
    Greyscale
	The modified shaving apparatus of Schmitt-349 substantially disclosed above fails to disclose the drive unit is attachable to the handle in a functioning alignment in any of four possible positions.	However, Wind teaches it is known in the art of shaving apparatus to provide a coupling structure with similar raised collar and raised wall portions formed with corresponding protrusions and notches enabling the shaving head and or drive unit of the shaving apparatus to be attachable to the handle “in two or more different orientations with respect to each other, wherein in each orientation the coupling elements are correctly coupled to each other” (paragraph 0083, lines 3-6). Examiner notes this configuration requires the utilization of the proper “shape, dimensions and locations of the protrusions and recesses of the coupling elements [to] be coupled to each other” (paragraph 0083, lines 1-3).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving apparatus of Schmitt-349 substantially disclosed above such that the “shape, dimensions and locations of the protrusions and recesses of the coupling elements [to] be coupled to each other” (Wind, paragraph 0083, lines 1-3) are formed so as to provide a functioning alignment in any of four possible positions in order to increase the flexibility in which the user can position the shaving unit and driving unit together relative to the handle.
As best understood, Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-349, Schmitt-251, and Okabe, as evidenced by Ohara, and further in view of Gajria et al (US Publication 2013/0291390), herein referred to as Gajria.	Regarding Claim 24, the modified shaving apparatus of Schmitt-349 substantially disclosed above fail to disclose the grip surface comprises a silicone material.	However, Gajria teaches it is known in the art of shaving apparatus to provide a grip surface (120) on a handle of a shaving apparatus that is made from silicone (paragraph 0015, lines 13-14).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the handle of the shaving apparatus of Schmitt-349 substantially disclosed above with the teaching of Gajria such that the grip surface is formed from silicone in order to “provide desirable haptic properties for a user” (Gajria, paragraph 0015, lines 21-22), wherein “such a [material] may be more comfortable and secure during shaving” (Gajria, paragraph 0015, lines 22-23), thereby improving the “ease of maneuverability and use” (Gajria, paragraph 0015, lines 24-25).
Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive. 	In Section B of the Appeal Brief, the Applicant makes persuasive remarks regarding the previous 112 rejections. However, upon further review, the examiner has determined further 112 rejections are present. Please see above. 	In Section C of the Appeal Brief, on page 7, the Applicant argues “the examiner is unable to establish at least the second factor of the Graham inquiry [i.e., “(B) Ascertaining the differences between the claimed invention and the prior art”], as the invention as a whole was clearly not considered” and “[i]n determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious…” With regards to this statement, the Applicant makes the following arguments: 
	On page 8, lines 1-13 of the Appeal Brief, the Applicant argues, “[a]s annotated by the examiner, at least the annotated bottom surface is part of the head assembly mount 200 in Schmitt, where the second end 108 denotes the outer boundary of the handle assembly 102. By contrast, the claim recites that it is the handle of the shaving apparatus that has a bottom surface. Consequently, Schmitt logically cannot disclose a drive unit as claimed, because the claimed drive unit is removably attached to the bottom surface of the handle, which the alleged drive unit in Schmitt is not. Instead, the alleged drive unit in Schmitt is the intermediate wall 514 and lower housing 518, both being part of the shaver head 104, which includes an upper cutter portion 505 and a lower base section 512 (where ‘the lower base section 512 includes an intermediate wall, a drive gear set 516, and a lower housing 518’). See, e.g., col. 2, line 56 - col. 3, line 10 of Schmitt. Schmitt then cannot disclose a shaving unit that is removably connectable to the drive unit as claimed, for Schmitt’s failure to disclose the claimed drive unit.”
	The examiner respectfully disagrees. As best understood, the Applicant is making the following statements:	First, the applicant is arguing the “head assembly mount 200,” i.e., the portion of the shaving apparatus identified by as the “bottom surface” in the annotated fig. 1 of Schmitt-349, is not part of the handle assembly 102 because the second end 108 denotes the boundary of the handle assembly 102, and thus the drive unit disclosed by Schmitt-349 is not removably attached to the bottom surface of the handle.	Second, the applicant is arguing Schmitt does not disclose the drive unit is removably attached to the bottom surface of the handle because the intermediate wall 514 and lower housing 518 [which the examiner defines as being the drive unit] are part of the shaver head 104, which includes an upper cutter portion 505 and a lower base section 512.	Third, the applicant is arguing Schmitt cannot disclose a shaving unit that is removably connectable to the drive unit because the intermediate wall 514 and lower housing 518 [which the examiner defines as being the drive unit] are both being part of the shaver head 104, which is formed by the upper cutter portion 505 and the lower base section 512..  	With regards to the first argument, Schmitt states in col. 2, lines 50-52, “[s]uitably, the handle assembly 102 has a head assembly mount 200 near the second end 108 for detachably coupling shaver head 102 to the handle 102.” In other words, the “head assembly mount” 200 is part of the handle 102 and is generally located at “the second end” 108 on the bottom surface of the handle, as annotated.	With regards to the second argument, Examiner notes that the “shaver head” 104 is formed by “lower base section” 512 and the “upper cutter portion” 505, wherein the ‘lower base section’ corresponds to the claimed “drive unit,” and the ‘upper cutter portion’ corresponds to the claimed “shaving unit.” The structures disclosed by Schmitt-349 read on all limitations set forth in the claim, i.e., ‘the lower base section’ is removably attachable to the bottom surface of the handle (Schmitt-349, annotated fig. 2; col. 1, lines 56-64), and the ‘upper cutter portion’ is removably connectable to the lower base section in order to allow the user to clean the apparatus, as suggested in col. 3, lines 7-8. These structures are formed in the same way as the applicant’s shaving apparatus, wherein the drive unit and shaving unit, as claimed by the applicant, together form a “shaver head” when assembled that is disclosed by Schmitt-349.	With regards to the third argument, there is nothing in the claim that precludes the structures of Schmitt-349 from reading on the device as claimed, wherein a “shaver head” of the shaving apparatus is generally formed by two parts, i.e., the drive unit and the shaving unit. 	On page 8, lines 12-19 of the Appeal Brief, the Applicant argues, in continuation of the preceding arguments, “Schmitt’s failure to disclosure the claimed drive unit … [] is acknowledged at page 5 of the Final Office Action where the examiner states that ‘the modified shaving apparatus of Schmitt substantially disclosed above fails to include the at least two shaving heads of the shaving unit are positioned in a flex surface with a resilient frame underlying the flex surface and biasing the at least two shaving heads against the flex surface, wherein a removable drive lock is configured to maintain positioning of the resilient frame relative to the at least two shaving heads, said at least two shaving heads being moveable to cut a user’s hair.’ For at least this reason, Schmitt fails to disclose the claimed invention as a whole, and thus the second factor of the Graham inquiry has not been established.”	The examiner respectfully disagrees. In response to applicant's preceding argument against the Schmitt-349 reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the issues set forth in page 8, lines 12-19 are related to features of the shaving unit, not to features of the drive unit. Therefore, it is unclear how identifying the features related to the shaving unit not included by the Schmitt reference in order to “(B) ascertain the difference between the claimed invention and the prior art” as part of establishing the Graham factual inquiries acknowledges a failure of Schmitt to disclose any specific features of the drive unit itself. Furthermore, examiner contends that the differences between the claimed invention and the prior art is established clearly in the prior art rejections set forth above, wherein the features that Schmitt-349 does not disclose are shown to be taught in other similar references.	On page 9, lines 11-22, the Applicant argues, “there is no teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. In particular, Schmitt discloses a flexible sleeve that may be provided between the lower base section 512 and the handle 102 to impart a spring action for centering, or biasing, the shaver head 104 in a predetermined position… This enables the shaver head 104 in Schmitt to pivotally move with respect to the handle assembly 102, not for the cutters 502/504 themselves to be biased against the flexible sleeve 522. However, Schmitt does not at all provide any teaching, suggestion, or motivation for its outer cutters 506 and inner cutters 502, 504 to be positioned in the flexible sleeve (as required by the claim) with a resilient frame underlying the flexible sleeve 522.”	The examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Applicant has appeared to have misconstrued the examiner’s rejection as the “flexible sleeve 522” of Schmitt-349 is neither utilized in the rejection nor modified to become the claimed “flex surface.” Additionally, the applicant’s statement that there is no teaching, suggestion, or motivation to be found in Schmitt-349 for its outer cutters and inner cutters to be positioned in the flexible sleeve is not commensurate with the scope of the claim. Moreover, Schmitt-349 discloses “as the outer cutters 506 glide over the contours of the skin (e.g., the contours of the user’s face), the outer cutters [506] and the inner cutters 502, 504 are configured to float up and down on drives shafts 520 to facilitate maintaining the outer cutters [506] in contact with the skin” (col. 5, lines 53-57). This statement provides a basis for one of ordinary skill in the art to recognize that Schmitt-349 discloses the benefit of configuring the shaving heads so as to be movable relative to the rest of the shaver head (104) and the handle (102).	On page 10, lines 5-10, the applicant argues “the results of any combination of Schmitt, Ohara, and/or Nitz would not have been predictable to one of ordinary skill in the art because there is no teaching or suggestion in any of Schmitt, Ohara or Nitz to modify existing shaving apparatuses (without a flex surface) to include a frame lock in order to hold the inner contents of the shaving unit relative to the flex surface of the shaving heads.” 	The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schmitt-349 discloses the outer cutters are configured to float up and down so as to follow the contours of the user’s skin (col. 5, lines 53-57), and Schmitt-349 depicts a shaving apparatus that appears to have cutter cases that would otherwise be configured to form said “flex surface,” especially when considered in view of the prior art. Additionally, since the shaving heads “are configured to float up and down on the drives shafts 520” (Schmitt-349, col. 5, lines 55-56), there is no structure specifically disclosed by Schmitt-349 configured to retain the shaving heads in the shaving unit when the user removes the shaving unit from the drive unit to empty the hair pocket formed therein. However, Schmitt-251, Okabe and Ohara provide teaching and evidence for one having an ordinary skill in the art to see that it would have been obvious at the time of the filing of the invention for the shaving unit of Schmitt-349 to have a ‘resilient frame’ underlying the skin contact surface of the shaving unit and a ‘removable drive lock’ configured to maintain the position of the resilient frame relative to the at least two shaving heads for at least the reasons set forth above. Examiner notes the structures of the ‘resilient frame’ and the ‘removable drive lock’ are beneficial and functional in a shaving unit of a shaving apparatus regardless of whether the at least two shaving heads are positioned in a flex surface or not.	Examiner notes the rationale of providing a frame lock “in order to hold the inner contents of the shaving unit relative to the flex surface of the shaving heads” is neither commensurate with the scope of the claim nor an accurate representation of the motivation set forth in the examiner’s rejections set forth above. As best understood, the flex surface of not part of the “shaving heads.” Rather, “the shaving unit [has] at least two shaving heads positioned in a flex surface.” Indeed, if the Applicant intends for the flex surface to be formed by the shaving heads themselves, this would raise new issues, including those that make the claim unclear.	On page 10, lines 11-16 of the Appeal Brief, the Applicant argues “one of ordinary skill in the art would not look to Ohara and/or Nitz (regardless of the disclosures) for purposes of modifying Schmitt to include a frame (drive) lock, as there would be no need to hold the inner contents of the shaving unit relative to a non-existent flex surface. Indeed, Schmitt does not require such a mechanism. “	The examiner respectfully disagrees. As mentioned above, the shaving heads of Schmitt-349 “are configured to float up and down on the drives shafts 520” (Schmitt-349, col. 5, lines 55-56). This indicates the shaving heads are movable within the shaving unit, and the only structure that biases them against a skin contact force are the drive shafts 520. When the shaving unit is removed from the drive unit, the drive shafts no longer press against the shaving heads, and there does not appear to be any structure specifically disclosed by Schmitt-349 configured to retain the shaving heads in the shaving unit when the user removes the shaving unit from the drive unit to empty the hair pocket formed therein. However, Schmitt-251, Okabe and Ohara provide teaching and evidence for one having an ordinary skill in the art to see that it would have been obvious at the time of the filing of the invention for the shaving unit of Schmitt-349 to have a ‘resilient frame’ underlying the skin contact surface of the shaving unit and a ‘removable drive lock’ configured to maintain the position of the resilient frame relative to the at least two shaving heads for at least the reasons set forth above. Examiner notes the structures of the ‘resilient frame’ and the ‘removable drive lock’ are beneficial and functional in a shaving unit of a shaving apparatus regardless of whether the at least two shaving heads are positioned in a flex surface or not.	On page 10, lines 17-22 of the Appeal Brief, the Applicant argues “the proposed combination of any drive lock as allegedly disclosed in Ohara and/or Nitz with the shaving apparatus in Schmitt would not have been predictable to one of ordinary skill in the art, because Schmitt does not disclose a flex surface that would require a drive lock and there is no motivation to modify the flexible sleeve 522 in Schmitt to be a flex surface as claimed. Accordingly, it is clear that the examiner’s reliance upon Ohara and Nitz to cure the failure of Schmitt to disclose the invention is based solely on an impermissible hindsight reconstruction and does not truly consider what a person of ordinary skill in the art without knowledge of the present invention would have predicted as a modification at the time of filing of the present application.”	The examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).	First, it should be noted the statement of “a flex surface that would require a drive lock” is not commensurate with the scope of the claim. Rather, the claim requires “a shaving unit [] having at least two shaving heads positioned in a flex surface with a resilient frame underlying the flex surface and biasing the at least two shaving heads against the flex surface, wherein a removable drive lock is configured to maintain positioning of the resilient frame relative to the at least two shaving heads…” The examiner notes the skin contact surface 510 of Schmitt, which correlates to the claimed flex surface, is modified in view of secondary and evidentiary references, wherein the drive lock is “configured to maintain positioning of the resilient frame relative to the at least two shaving heads.” The claim does not specifically require the removable drive lock to be engaging the flex surface itself. Moreover, the structures of the ‘resilient frame’ and the ‘removable drive lock’ are beneficial and functional in a shaving unit of a shaving apparatus regardless of whether the at least two shaving heads are positioned in a flex surface or not.	Second, the examiner notes the flexible sleeve 522 of Schmitt is not being modified in any way, nor is the flexible sleeve 522 cited as being pertinent to the invention as presently claimed. 	Third, the modifications made to Schmitt are done so in view of the secondary references, which in their own right, provide the required teaching and motivation to modify Schmitt in such a way, wherein the resultant combination would have been obvious and predictable to one of ordinary skill in the art. 	Finally, as stated above, Schmitt-349 would benefit from the teaching of the “resilient frame” and “removable drive lock” taught by the teaching references because the drive shafts that drive and bias the shaving heads of Schmitt-349 are no longer in contact with the shaving heads when the shaving unit is separated from the drive unit. Thus, one having an ordinary skill in the art would recognize modifying the shaving apparatus of Schmitt-349 to include such features would have been predictable solution in view of the prior art that would achieve a multitude of benefits, as set forth above.	In Section D of the Appeal Brief, the Applicant argues “the examiner has made assumptions and inferences that are not correlated to actual disclosure of Schmitt [and n]either Ohara and/or Nitz are able to cure this deficiency in Schmitt as discussed hereinabove. [Applicant] submits that the dependent claims are improperly rejected for at least the reasons discussed above in relation to independent claim 1” (page 11, lines 11-15). The examiner respectfully disagrees. Any argument pertinent to the present rejection has been addressed. Additionally, the examiner has applied a new prior art rejection and at least one new reference to the previously presented rejection. The Applicant does not appear to have specifically stated what assumptions or inferences were made. Examiner disagrees that assumptions and inferences have been made with regards to the disclosure of Schmitt-349, wherein anything that is not specifically disclosed in the base reference, is taught or suggested in the subsequent teaching references.	In Sections E-K of the Appeal Brief, the Applicant argues, “[t]he discussion of the examiner’s mischaracterization applies equally to the present rejection based on Schmitt in combination with Ohara, Nitz and [the reference utilized in a respective section of the Office Action]…” and that the corresponding claims are improperly rejected. The examiner respectfully disagrees. As mentioned previously, the examiner has addressed all issues set forth in the Appeal Brief and updated rejections if necessary. The examiner notes the Applicant has not specifically stated how the rejections based on Schmitt-349 in combination with the respective teaching references fail to disclose, teach or suggest any of the dependent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:		● De Boer et al (US Patent 5,687,481) discloses a shaving apparatus with a shaving unit to provide at least two shaving heads (i.e. cutting units 121, wherein each cutting unit is formed by an external cutting member 123 and a corresponding inner cutting member 124) in a flex surface (i.e. the upper surface of frame 115). 	● Shimizu (US Publication 2017/0144317) discloses a shaving apparatus with configuration similar to that of Schmitt-349 which provides a shaving unit (outer blade frame 32) with at least two shaving heads (blade unit 16 each with an outer blade 22 and inner blade 40) of the shaving unit are positioned in a flex surface (i.e., “the upper surface 3a of the head unit 3,” paragraph 0048, lines 5-6; the skin contacting surfaces of outer blade cases 34, wherein an outer blade case is provided for each of the shaving heads, see figs. 2 and 3). Shimizu states the shaving apparatus has “three sets of the blade unit 16 which are held in the outer blade frame 32 so as to be slightly and vertically movable and swingable” (paragraph 0027, lines 6-8). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 8, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/09/2022